Citation Nr: 0830203	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-12 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for thiuram allergy with 
uriticaria and angioedema.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The veteran had active military service from June 2001 to 
December 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a June 2008 hearing held at the RO.  A transcript of 
the hearing is of record.


FINDING OF FACT

The competent medical evidence of record indicates the 
veteran is diagnosed with a thiuram allergy that is 
etiologically related to active service.


CONCLUSION OF LAW

Thiuram allergy was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran asserts she is entitled to service connection for 
a thiuram allergy.  Specifically, she contends that she 
developed the allergy while on active duty and has suffered 
from the condition since separation from service.

Initially, the Board observes that a review of the veteran's 
service treatment records reveals no evidence of a thiuram 
allergy prior to entering active service.  Thus, the 
presumption of soundness applies.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2007).  See also Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  Service treatment 
records do, however, show that the veteran sought treatment 
for a rash, facial swelling and breathing problems in January 
2004.  Following an allergy patch test, the veteran was 
diagnosed with an allergy to thiuram mix in February 2004.

After discharge from service, the veteran was provided a VA 
examination in May 2005.  The VA examination report reflects 
the veteran relayed a history of thiuram allergy and notes 
she had last been treated for the disorder in December 2004.  
The examination report notes a clinical diagnosis of thiuram 
allergy with related urticaria and angioedema.

In reviewing the evidence of record, the Board finds that the 
veteran has been diagnosed with a chronic disability, namely 
thiuram allergy.  As she is presumed sound upon entering 
active duty service, and was diagnosed with the disorder by 
an allergy patch test during active service, the Board 
concludes that service connection for thiuram allergy with 
uriticaria and angioedema is warranted.








	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for thiuram allergy with uriticaria and 
angioedema is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


